Citation Nr: 1043331	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
dorsolumbar paravertebral myositis. 

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.

7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear hearing 
loss.

8.  Entitlement to service connection for left ear hearing loss.

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for incontinence of urine, 
claimed as secondary to a service-connected dorsolumbar 
paravertebral myositis.

12.  Entitlement to service connection for fecal incontinence, 
claimed as secondary to service-connected dorsolumbar 
paravertebral myositis.

13.  Entitlement to service connection for erectile dysfunction, 
claimed as loss of use of creative organ, claimed as secondary to 
service-connected dorsolumbar paravertebral myositis.

14.  Entitlement to special monthly compensation based on loss of 
use of a creative organ.

15.  Entitlement to service connection for right L4 posterior 
rami irritability and right perineal motor axonal neuropathy, 
claimed as right leg radiculopathy, claimed as secondary to 
service-connected dorsolumbar paravertebral myositis.

16. Entitlement to service connection for a skin disorder of the 
hands and feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1989.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from  March 2004 (back, right shoulder, left shoulder, 
right knee, right ankle, hearing loss, TDIU), August 2005 
(tinnitus, urinary incontinence, fecal incontinence, erectile 
dysfunction, special monthly compensation, right leg 
radiculopathy) and March 2006 (skin) rating decisions of the 
Department of Veterans Affairs (VA), Regional Offices (RO) in St. 
Petersburg (March 2004) and San Juan, the Commonwealth of Puerto 
Rico (August 2005 and March 2006) .

In a March 2005 statement, the Veteran requested a hearing before 
the Board.  However, in September 2005 and January 2006 
statements the Veteran indicated that no longer wanted a hearing.  
Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 
20.704(d) (2010).  The Board notes that the claims file contains 
numerous medical records which required translation from Spanish 
to English.  The documents have been translated. 

The issues of entitlement to a rating in excess of 40 percent for 
dorsolumbar paravertebral myositis and service connection for his 
right shoulder, left shoulder, right knee, right ankle, left ear 
hearing loss, incontinence of urine, fecal incontinence, erectile 
dysfunction, and right leg radiculopathy, new and material right 
ear hearing loss, TDIU, and special monthly compensation based on 
loss of use of a creative organ, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in December 1989, the RO denied service 
connection for left ear hearing loss essentially on the basis 
that there was no current disability; the Veteran did not appeal 
the December 1989 decision within one year of being notified. 

2.  The evidence received since the December 1989 RO decision is 
new and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for left ear hearing 
loss.  

3.  The Veteran's current tinnitus had its onset in service or is 
otherwise etiologically related to an injury that occurred during 
his active service.

4.  The Veteran's current skin disorder, on his right heel and 
hands, had its onset in service. 


CONCLUSIONS OF LAW

1.  The December 1989 rating decision, which denied the Veteran's 
claim of entitlement to service connection for left ear hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented since the 
December 1989 RO decision denying service connection for left ear 
hearing loss; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303 (2010).

4.  A skin disorder of the hands and feet was incurred in 
service. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board finds sufficient evidence to reopen the 
Veteran's claim for left ear hearing loss.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With respect to the Veteran's service connection claims for 
tinnitus and a skin disorder, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  

II. New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement 
to service connection for left ear hearing loss in April 1989.  
The RO, in December 1989 denied the Veteran's claim, essentially 
on the basis that current evidence reflected normal hearing in 
the Veteran's left ear.  The Veteran did not appeal that decision 
within a year, and it became final.  The evidence of record at 
the time of the December 1989 rating decision included service 
treatment records and an October 1989 VA examination.  He did not 
timely appeal that decision and it became final.  38 C.F.R. 
§ 20.1103.

The Veteran filed a claim of entitlement to service connection 
for left ear hearing loss in October 2003.  In March 2004, the RO 
denied the Veteran's claim on the basis that new and material 
evidence had not been demonstrated.  He appealed. 

The Board finds that the pertinent evidence, received subsequent 
to the December 1989 RO decision, includes an August 2005 VA 
examination, reflecting hearing loss for VA purposes in the left 
ear.  Given that the Veteran now has a current disability, a 
reasonable possibility of substantiating his claim is raised.  
The Board finds that there is new and material evidence to reopen 
his claim for left ear hearing loss.  Therefore, his left ear 
hearing loss claim will be reopened and remanded as discussed in 
the Remand portion of this decision.

III. Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for 
organic diseases of the nervous system may be established based 
on a legal "presumption" by showing it either manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.   38 C.F.R. §§ 3.307, 3.309(a).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran has asserted that he has tinnitus related to in-
service noise exposure. The Board points out that he is competent 
to testify as to in-service acoustic trauma, in-service symptoms 
of tinnitus, and post-service continuous symptoms of tinnitus, 
because ringing in the ears is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Board notes that the medical evidence of record indicates a 
current diagnosis of tinnitus.  See August 2005 VA examination.  
However, service treatment records are negative for treatment or 
complaints of tinnitus during service.  Nevertheless, an October 
1989 post-service VA examination, 6 months following separation 
from service, reflected complaints by the Veteran of continuous 
bilateral tinnitus.  The Board finds that under these facts, 
service connection for tinnitus is warranted given that there is 
a current diagnosis and competent evidence of symptoms during and 
following service.  

Skin Disorder of the Hands and Feet

The Veteran's August 1980 entrance examination reflected a normal 
clinical evaluation of his skin.  He denied ever having had, or 
currently experiencing, any skin diseases on a report of medical 
history completed at that time.  Service treatment records 
reflect that the Veteran was treated for a wart on his right hand 
on several occasions during September of 1982.  He was again 
treated for warts on his right hand in October 1982.  Two 
December 1982 treatment records reflect that he was treated for 
warts on both his right and left hand.  Two June 1983 treatment 
records reflected treatment for warts on both hands.  Additional 
treatment was obtained in July, August, September and October 
1983.  The Veteran sought treatment for pain, cracking and 
bleeding of his right heel in May 1984, he was diagnosed with 
calluses at that time.  He was diagnosed with callus of the heel 
in March 1988.  A separation examination is not of record. 

Following service, the medical evidence does not demonstrate any 
complaints or treatment referable to his skin until his September 
2005 claim, over fifteen years following service.  The Veteran 
indicated in his July 2006 substantive appeal that he had 
experienced similar symptomatology since service. 

However, evidence exists in the claims file which contradicts the 
Veteran's assertions of continuous skin problems since service.  
For example, although the Veteran sought treatment for other 
disorders following service, the medical evidence does not 
demonstrate treatment for his skin prior to his January 2006 VA 
examination. 

Nevertheless, while there is an over 15-year gap between 
discharge and when the available post-service treatment records 
indicate the Veteran initially sought treatment for a skin 
disorder, the weight of the competent evidence of record shows 
that his currently-diagnosed right heel and warts of the hands 
were incurred in active service. 

Significantly, the January 2006 VA examiner acknowledged that the 
service treatment records documented that the Veteran had 
received treatment for calluses of the heel and warts of the 
hands.  He diagnosed the Veteran with callus of the right heel 
keratodermia, tinea pedis, verruca vulgaris and tinea versicolor.  
He opined that the Veteran had the same skin condition on the 
right heel and the hand warts that he suffered from during 
military service, essentially establishing a relationship between 
the Veteran's current symptomatology and service.  There are no 
contradictory opinions of record.

Based on the opinion offered by the January 2006 VA examiner, the 
evidence supports a nexus between active duty and his claim.  
Therefore, the Board finds that the doctrine of reasonable doubt 
supports a grant of service connection for a skin disorder of the 
hands and feet.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for left ear hearing loss has been received, 
to this extent, the appeal is granted.

Service connection for tinnitus is granted.

Service connection for a skin disorder of the hands and feet is 
granted.


REMAND

As previously noted, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  The 
Board finds that additional development is necessary to satisfy 
VA's obligations under VCAA.

Outstanding Records- The Veteran indicated in a January 2009 
statement that he continued to receive medical treatment at the 
San Juan VA Medical Center (VAMC).  He requested that these 
records be obtained if deemed necessary.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the claims 
file reflects that VA treatment records are only current through 
October 2005.  As there are potentially 5 years worth of 
outstanding VA treatment records, they should be obtained. 

Increased Rating Dorsolumbar Paravertebral Myositis- The Board 
notes that the Veteran was last afforded a VA examination for his 
service-connected dorsolumbar paravertebral myositis in September 
2005.  Although the Board is not required to obtain a new 
examination simply due to the passage of time, because the claim 
must be remanded in order to obtain outstanding VA treatment 
records and his representative's indication that the disorder has 
increased in severity, the Board finds that a new examination 
should be undertaken to evaluate the Veteran's dorsolumbar spine.

Neurological Symptomatology, Urinary Incontinence, Fecal 
Incontinence-  The Board additionally notes that under the 
General Rating Formula for Disease and Injuries of the Spine, 
Note (1) indicates that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
diagnostic code.  The Veteran alleges that he suffers from 
neurological symptomatology and urinary and fecal incontinence 
due to his service-connected dorsolumbar paravertebral myositis. 

The Veteran alleges neurological symptomatology associated with 
his service-connected dorsolumbar paravertebral myositis.  A July 
2005 VA examination was undertaken to evaluate the Veteran's 
neurological symptomatology.  A VA examiner rendered a negative 
opinion at that time indicating that the Veteran's right leg 
radiculopathy (L4 posterior rami irritability with radiculopathy) 
was more likely than not related to his diabetes mellitus. 
Rationale was provided.  However, the Veteran also has been 
diagnosed with right peroneal motor axonal neuropathy by 
electromyelogram and nerve conduction studies.  It is unclear 
from the record whether or not this is related to his service-
connected back disorder.  The Board finds these are medical 
questions outside of its jurisdiction.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

The Veteran underwent a July 2005 VA examination to evaluate his 
fecal incontinence.  The Veteran informed the VA examiner that 
for 2 to 3 years he experienced times where he could not always 
hold his bowel movement.  He stated that he sometimes had 
involuntary bowel movements when being transferred from his 
wheelchair to bed.  He additionally reported that he had woken up 
with feces on the bed.  The Board notes that the Veteran is 
competent to report symptoms of fecal incontinence because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
However, at time of examination there was no evidence of fecal 
incontinence.  The Board notes that the Veteran complained of 
fecal incontinence at a May 2005 VA treatment visit. 

As the Veteran is competent to report that he suffers from fecal 
incontinence, the Board finds that a medical opinion is necessary 
to determine whether any such fecal incontinence is related to 
his service-connected dorsolumbar paravertebral myositis.

The Veteran has also alleged that he suffers from urinary 
incontinence related to his service-connected dorsolumbar 
paravertebral myositis.  A July 2005 VA examination was 
undertaken to determine the etiology of his urinary incontinence. 
The VA examiner determined that his urinary incontinence was less 
likely than not secondary to his lumbar condition, and most 
likely than not secondary to diabetes mellitus.  A rationale was 
not provided.  The United States Court of Appeals for Veterans 
Claims (Court) has held that to have probative value, a medical 
examination submitted to the Board must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must support its conclusions 
with an analysis that can be considered and weighed against 
contrary opinions).

The Board finds that because the July 2007 VA examiner provided 
no rationale for his opinion, the examination report does not 
meet the requirements imposed by the Court.  VA regulations 
provide that where 'diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.'  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010). 

Erectile Dysfunction- The Board notes that a July 2005 VA 
examination was undertaken to address the etiology of the 
Veteran's erectile dysfunction.  However, the Board finds that 
the medical examination does not contain sufficient detail to 
decide this claim.  The Court has held that where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes).  

Specifically, although the July 2005 VA examiner concluded that 
the Veteran's erectile dysfunction disorder was not at least as 
likely as not related to his service-connected dorsolumbar 
paravertebral myositis, the examiner did not adequately discuss 
whether the Veteran's service-connected dorsolumbar paravertebral 
myositis aggravated his erectile dysfunction.  38 C.F.R. 
§ 3.310(b).  Thus, on remand, the Veteran should be accorded a 
pertinent VA examination that provides such an opinion.  

Left Shoulder, Right Knee, and Right Ankle Disorders- Service 
treatment records reflect that in December 1985, the Veteran 
sought treatment for tenderness of the left shoulder.  An X-ray 
taken at that time demonstrated no significant abnormality.  The 
Veteran sought treatment for his right knee, after falling in 
November 1982.  He sought treatment for ankle pain and swelling 
in November 1982.  A separation examination is not of record.  
Post-service records reflect that the Veteran was treated for 
left shoulder pain in November 2003.  A May 2003 VA treatment 
record reflects treatment for right knee pain.  A January 2004 VA 
examination reflected a diagnosis of "history of right ankle 
sprain."  No medical opinion was rendered.  Another January 2004 
VA examination indicated no shoulder or right knee pathology.  An 
opinion was not rendered as to etiology, presumably because no 
diagnosis was found.  It is unclear from the evidence at hand 
whether the Veteran's current complaints of left shoulder, right 
knee and right ankle pain are related to his in-service medical 
care.  As such, the Board finds that a remand of the claim of 
service connection for a left shoulder disorder is necessary.  38 
U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board additionally notes that, although the Veteran's right 
knee claim was adjudicated in the March 2004 rating decision 
currently on appeal, no VCAA notice was ever sent.  As the 
applicable service connection laws and regulations pertaining to 
this claim have not yet been sent to the Veteran, VCAA notice 
must be sent. 

Left Ear Hearing Loss - The Board notes that the Veteran's August 
1980 entrance examination reflected normal audiological findings 
with respect to his left ear.  A March 1983 in-service treatment 
reflected complaints of trouble hearing.  A June 1987 audiogram 
reflected a decrease in auditory thresholds.  A separation 
examination is not of record.  The Veteran indicated in an April 
2005 statement, through his representative, that he served in the 
Air Defense Artillery where he was exposed to heavy weapon firing 
and acoustic trauma as a hawk missile crew chief.

The Board has considered that the Veteran's MOS (Military 
Occupation Specialty) is listed as hawk missile crewmember on his 
DD 214.  The Board finds that it would have been consistent with 
the circumstances of his service to have been exposed to noise. 
See 38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board 
concedes that the Veteran was exposed to noise in service. 

An August 2005 VA audiological examination confirms that the 
Veteran has left ear hearing loss for VA purposes, however an 
opinion as to the etiology of his left ear hearing loss was not 
rendered.  It is unclear as to whether any current left ear 
hearing loss is related to the Veteran's conceded active service 
noise exposure. 

New and Material Evidence Right Ear Hearing Loss- The Board notes 
that corrective VCAA notice should be sent regarding this issue.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify a claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

Accordingly, the RO should provide the Veteran with complete 
notice pursuant to the VCAA and Kent v. Nicholson, supra, of the 
information and evidence needed to reopen his claim of 
entitlement to service connection for right ear hearing loss.  

Additionally, the Board recognizes that a VA medical opinion is 
not required for claims which fail to demonstrate new and 
material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010).  
However, as the Board is already remanding the Veteran's left ear 
claim for an audiological examination, the Board will take this 
opportunity to request that the VA examiner additionally address 
the etiology of the Veteran's right ear hearing loss.

The Veteran's August 1980 entrance examination noted hearing loss 
for VA purposes in his right ear.  A March 1983 in-service 
treatment record noted complaints of trouble hearing.  Mild high 
frequency hearing loss was diagnosed. June 1987 audiometric 
testing reflected decreasing thresholds from the Veteran's 
entrance examination.  A separation examination is not of record. 
Post service October 1989 and August 2005 VA audiological 
examinations reflect right ear hearing loss for VA purposes. 

The Board notes that a Veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted at 
the time of the examination, acceptance and enrollment, or where 
evidence or medical judgment is such as to warrant a finding that 
the disease or injury existed before acceptance or enrollment.  
38 U.S.C.A. § 1132 (West 2002).  A preexisting condition will be 
considered to have been aggravated by military service where 
there is an increase in disability during that service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Although an August 2005 VA examination was completed, an opinion 
regarding aggravation was not rendered.  Such an opinion is 
critical to the claim, and should be obtained.

TDIU- The law provides that TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his or 
her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is 
currently service connected for his dorsolumbar paravertebral 
myositis at 40 percent disabling and residuals of a fracture to 
the second toe, right foot at 10 percent disabling.  Thus, at the 
present time, the Veteran does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a).  The Veteran is additionally 
now service-connected for tinnitus and a skin disorder, pursuant 
to this decision, although ratings have not yet been assigned.

A review of the record indicates that the Veteran last worked in 
2001.  He is currently in receipt of Social Security 
Administration (SSA) benefits.  Given the evidence of record 
demonstrating that the Veteran is unemployed, and in 
contemplation with the guidance set forth in VBA Training Letter 
211A (01-02) (which provides guidance on how to handle and 
adjudicate claims for TDIU), the Board has little choice but to 
Remand this matter to afford the Veteran a VA examination.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  Obtain VA outpatient treatment records 
from the San Juan VAMC from October 2005 
to the present. Any negative search result 
should be noted in the record. 

2.  Send the Veteran VCAA notice pertaining 
to the issue of entitlement to service 
connection for a right knee disorder.  

3.  Send the Veteran corrective notice 
pursuant to the VCAA and Kent v. Nicholson 
of the information and evidence needed to 
reopen the Veteran's claim of entitlement 
to service connection for right ear hearing 
loss. 

4.  Thereafter, the Veteran should be 
afforded an examination to determine the 
current severity of his service-connected 
dorsolumbar paravertebral myositis.  The 
claims folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed. 

The examiner should report the range of 
motion measurements for the dorsolumbar 
spine, in degrees.  He or she should also 
state whether there is any abnormality of the 
spine, including evidence of ankylosis.  He 
or she should further comment as to whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

For any neurological impairment found to be 
associated with the service connected 
dorsolumbar paravertebral myositis the 
examiner is asked to:

(a) identify the specific nerve(s) so 
affected, 

(b) indicate the degree of paralysis (i.e. 
complete paralysis or mild, moderate, or 
severe incomplete paralysis) in the 
affected nerves, and  

(c) document the number of weeks, if any, 
during the past 12 months, that the Veteran 
has had "incapacitating episodes," defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician."

The examiner is additionally asked to 
render an opinion as to whether the 
Veteran's right peroneal motor axonal 
neuropathy by electromyelogram and nerve 
conduction study was caused, or aggravated 
by, his service-connected dorsolumbar 
paravertebral myositis, or is otherwise at 
least as likely as not (a 50 percent 
probability or greater) related to any 
incident of active service.

All symptoms and limitations caused by any 
such related neurological impairment should 
be discussed.  

The examiner is additionally asked to 
render an opinion as to whether the 
Veteran's fecal incontinence was caused, or 
aggravated by, his service-connected 
dorsolumbar paravertebral myositis, or is 
otherwise at least as likely as not (a 50 
percent probability or greater) related to 
any incident of active service.

The examiner is additionally asked to 
render an opinion as to whether the 
Veteran's urinary incontinence was caused, 
or aggravated by, his service-connected 
dorsolumbar paravertebral myositis, or is 
otherwise at least as likely as not (a 50 
percent probability or greater) related to 
any incident of active service.

The examiner should additionally identify the 
limitation of activity imposed by the 
Veteran's service-connected dorsolumbar 
paravertebral myositis with a full 
description of the effects the disability has 
upon his ordinary activities.  The examiner 
should also fully describe the impact the 
disability has on the Veteran's economic 
adaptability.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  The claims 
file must be reviewed in conjunction with 
the examination.  The examiner must 
indicate in the examination report that the 
claims file was reviewed.  

5.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an examination 
to determine the etiology of his erectile 
dysfunction.  All testing deemed necessary 
should be conducted.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
the Veteran's erectile dysfunction is 
caused by, or aggravated by, his service-
connected dorsolumbar paravertebral 
myositis; or is at least as likely as not 
(a 50 percent probability or greater) 
casually related to service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.


6.  The Veteran should be afforded an 
examination to evaluate the relationship 
between his left shoulder disorder and 
active duty service.  The examiner should 
state whether the Veteran suffers from a 
left shoulder disorder.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability of greater) that any 
current left shoulder disorder is causally 
related to service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

7.  The Veteran should be afforded an 
examination to evaluate the relationship 
between his right knee disorder and active 
service.  The examiner should state whether 
the Veteran suffers from a right knee 
disorder.  The examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability of 
greater) that any current right knee 
disorder is causally related to service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

8.  The Veteran should be afforded an 
examination to evaluate the relationship 
between his right ankle disorder and active 
service.  The examiner should state whether 
the Veteran suffers from a right ankle 
disorder.  The examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability of 
greater) that any current right ankle 
disorder is causally related to service.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

9.  The Veteran should be afforded an 
audiological examination.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any current left ear hearing 
disability had its onset in service or is 
otherwise etiologically related to his active 
service.  

The examiner should additionally render an 
opinion as to whether it is at least as 
likely as not that the Veteran's right ear 
hearing loss was aggravated (i.e., 
underwent an increase in severity) as a 
result of active service. 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

10.  Following the development set forth 
above, the Veteran should be afforded an 
examination with opinion to determine 
whether he is unemployable due to his 
service-connected disabilities. 

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disabilities 
alone are of such severity to result in 
unemployability.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


